Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an apparatus comprising: a first component including at least one logic gate to change a value of a bit among a number of M bits of information based on a determination that the M bits have a same value and M exceeds a selected value L; and a second component including a transmitter circuit to provide the information to a connection. 
II. Claims 12-20, drawn to an apparatus comprising: 
a first device coupled to a second device, the first device comprising: a first component including logic configured to scramble a data to produce a first scrambled data; and a second component including a transmitter circuit coupled to the logic and configured to transmit the first scrambled data to the second device; and the second device comprising: a third component including a receiving circuit coupled to the transmitter circuit and configured to receive the first scrambled data and detect whether the first scrambled data is in error; and a control component coupled to the logic and the transmitter circuit and configured to request, based on a determination that the first scrambled data is detected in error, the first device to scramble the data to produce a second scrambled data and transmit the second scrambled data to the 
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as, based on a determination that the first scrambled data is detected in error, the first device to scramble the data to produce a second scrambled data and transmit the second scrambled data to the second device, wherein the first device comprises a memory to store the data, and the second scrambled data is produced by the first memory device based on the data stored in the memory of the first device. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
* the inventions have acquired a separate status in the art in view of their different classification
* the inventions have acquired a separate status in the art due to their recognized divergent subject matter
* the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571) 270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday  from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dr. Henry Tsai, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184